United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2688
                        ___________________________

                                   Rodney McCain

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                            Submitted: January 26, 2017
                             Filed: February 3, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Rodney McCain appeals the district court’s1 order affirming the denial of
disability insurance benefits. We agree with the district court that substantial

      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
evidence on the record as a whole supported the administrative law judge’s (ALJ’s)
determinations as to credibility and residual functional capacity (RFC). See Harvey
v. Colvin, 839 F.3d 714, 715 (8th Cir. 2016) (reviewing de novo district court’s
decision, and affirming if Commissioner’s decision is supported by substantial
evidence on record as whole, including new evidence considered by Appeals
Council). Because the ALJ gave several valid reasons for finding Mr. McCain’s
subjective complaints not entirely credible, we find that the credibility determination
is entitled to deference. See Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016) (if
ALJ’s credibility determination is supported by good reasons and substantial
evidence, this court will defer to ALJ’s determination). As to the RFC determination,
it was supported by some medical evidence, such as the assessments of a consulting
physician, and also the RFC findings of reviewing physicians, which were less
restrictive than those of the ALJ. See Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir.
2016) (it is ALJ’s responsibility to determine RFC based on all relevant evidence:
medical records, observations of treating physicians and others, and individual’s own
description of his limitations); Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016)
(RFC is medical question, and must be supported by some medical evidence of
claimant’s ability to function in workplace). Further, we agree with the ALJ that no
treating or examining physician found any greater limitations. Accordingly, the
judgment of the district court is affirmed, and Mr. McCain’s motion to supplement
the record is denied.
                        ______________________________




                                         -2-